(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por ouaNto, los únicos errores señalados por el apelante son:
“La Corte de Distrito de Ponce cometió grave error al declarar en su opinión que forma parte de la sentencia que el derecho dé liomestead debe de constar en documento pú-blico y estar debidamente inscrito en el registro de la pro-piedad para que pueda perjudicar a tercero”.
“La. Corte de Distrito de Ponce erró en la apreciación que hizo de la prueba aportada para resolver este caso.”
Por cuanto, una hipoteca otorgada por el demandante a favor del cesionario y dueño de un crédito anterior (siendo la ejecución de éste el procedimiento que dió lugar al pre-sente litigio) contiene una cláusula que lee como sigue:
“Declara y hace.constar el compareciente don Narciso Mage Cortés por su propio derecho y en la representación que ostenta, que sobre la finca hipotecada no tiene consti-tuido derecho alguno de ‘homestead’ ni es su intención cons-tituirlo, pero que si alguno tuviese de acuerdo con la ley sobre la materia, voluntaria y expresamente lo renuncia, cede y traspasa a favor del Señor Cardona González, en conside-ración al préstamo que le ha hecho . . . .”
Por cuanto, como resultado de lo expuesto en el párrafo anterior procede la confirmación de la sentencia apelada a pesar de cualquier error en la apreciación de la prueba sobre otros extremos, y pese a cualquier error cometido según se alega en el primer señalamiento de error,
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce con fecha 29 de enero de 1930, en el caso arriba titulado.